DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been canceled
Claim 7 has been amended to independent, incorporating previously recited claim 1 and previously objected to subject matter from claim 7 
Claims 2, 11, and 12 have been amended to be dependent from claim 7

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Application Title: The application title has been amended as the tittle is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

PORTABLE AIR PUMP INCLUDING A PISTON MOVABLE RELATIVE TO A CYLINDER PROVIDED WITH A FIRST THROUGH-HOLE, A PIVOTING SEAT PROVIDED WITH A SECOND THROUGH-HOLE, A CONNECTION MEMBER PROVIDED WITH A THIRD THROUGH-HOLE, AND A HEAD SEAT PROVIDED WITH A FOURTH THROUGH-HOLE, WHEREIN AN AXIAL MEMBER IS MOUNTED THROUGH THE FIRST THROUGH FOURTH THROUGH-HOLES.

Allowable Subject Matter
Claims 2 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously objected to claim 7 has been amended to independent form, reciting the previously introduced limitations of now canceled independent claim 1, such that claim 7 now recites “A portable air pump comprising: an inflation assembly including a cylinder and a piston rod moveable relative to the cylinder to compress the air inside the cylinder, wherein the cylinder is provided with a first through-hole, wherein the inflation assembly includes a pivoting seat connected to the cylinder and a connection member disposed in the cylinder, wherein the pivoting seat is provided with a second through-hole, wherein the connection member is provided with a third through-hole; a head seat pivotally connected to the inflation assembly, wherein one end of the head seat is provided with a containing groove and wherein another end of the head seat is provided with a pedal portion, wherein the head seat is provided with a pivoting portion disposed between the containing groove and the pedal portion, and wherein the pivoting portion is provided with a fourth through-hole a pressure gauge disposed in the containing groove; a connection assembly pivotally connected to the inflation assembly and adapted to connect with an air-inflatable object; and an axial member mounted through the inflation assembly and the head seat and connected to the connection assembly, wherein the axial member is provided with an airflow channel communicating with the cylinder, the containing groove, and the connection assembly, and wherein the axial member is mounted through the first, second, third, and fourth through-holes.”
The closest known prior art device was taught by US 2013/0071264, “Wang.” Wang discloses “a portable air pump comprising: an inflation assembly including a cylinder and a piston rod moveable relative to the cylinder to compress the air inside the cylinder; a head seat pivotally connected to the inflation assembly, wherein one end of the head seat is provided with a containing groove and wherein another end of the head seat is provided with a pedal portion; a pressure gauge disposed in the containing groove; a connection assembly pivotally connected to the inflation assembly and adapted to connect with an air-inflatable object; and an axial member mounted through the inflation assembly and the head seat and connected to the connection assembly, wherein the axial member is provided with an airflow channel communicating with the cylinder, the containing groove, and the connection assembly.” However, Wang fails to explicitly disclose or teach “wherein the inflation assembly includes a pivoting seat connected to the cylinder and a connection member disposed in the cylinder, wherein the pivoting seat is provided with a second through-hole, wherein the connection member is provided with a third through-hole, wherein the head seat is provided with a pivoting portion disposed between the containing groove and the pedal portion, wherein the pivoting portion is provided with a fourth through-hole, and wherein the axial member is mounted through the first, second, third, and fourth through-holes.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746